UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1803


TAMORAH L. CHAPMAN,

                Plaintiff - Appellant,

          v.

TIMOTHY GEITHNER, Secretary of the Treasury,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-01016-GBL-TRJ)


Submitted:   November 30, 2012            Decided:   January 25, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tamorah L. Chapman, Appellant Pro Se.      Julie Ann Edelstein,
Bernard   G.  Kim,   OFFICE  OF   THE UNITED   STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tamorah L. Chapman, a former employee of the Internal

Revenue Service, appeals the district court’s order granting the

Secretary     of    the    Treasury’s   motions       for    judgment    on    the

pleadings and summary judgment, and dismissing her employment

discrimination complaint.          We have reviewed the record and find

no reversible error.         Accordingly, although we grant leave for

Chapman to proceed on appeal in forma pauperis, we affirm the

judgment for the reasons stated by the district court in its

memorandum opinion.         See Chapman v. Geithner, No. 1:11-cv-01016-

GBL-TRJ (E.D. Va. filed Apr. 30, 2012 & entered May 1, 2012).

We   dispense      with   oral   argument   because    the   facts   and      legal

contentions     are   adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2